 Case 2:21-cv-10328-NGE-DRG ECF No. 5, PageID.60 Filed 03/16/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


THE PEOPLE OF TEMPLE NO. 13,
       Plaintiff,                                        Case No. 21-10328
v.                                                       Honorable Nancy G. Edmunds


STATE OF MICHIGAN, et al.,

       Defendants.
_______________________________/

                       ORDER SUMMARILY DISMISSING CASE

       The matter is before the Court on its own review of Plaintiff’s pro se complaint.

Plaintiff, “the people of Temple No. 13,” filed their complaint against the State of

Michigan, the United States Department of Justice, Oakland County’s Prosecutor’s

Office, Bloomfield Township Police Department, and the 48th District Court on February

2, 2021. (ECF No. 1.) The complaint’s allegations stem from a traffic stop and the

subsequent arrest of Thunder-Kahraba Morocco Miles El (“Miles El”). For the reasons

set forth below, the Court DISMISSES Plaintiff’s complaint for lack of subject matter

jurisdiction.

       As a preliminary matter, the Court notes that because Plaintiff submitted a filing

fee in the incorrect amount, the fee was not accepted by the Clerk’s Office. (ECF No.

2.) Ordinarily, the Court would permit Plaintiff to correct this deficiency. However, there

is no need to do so here, because even if Plaintiff had paid the filing fee in the correct

amount, this complaint would be subject to dismissal.




                                             1
 Case 2:21-cv-10328-NGE-DRG ECF No. 5, PageID.61 Filed 03/16/21 Page 2 of 4




       “[A] district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure when the allegations of a complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v.

Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (citing Hagans v. Lavine, 415 U.S. 528, 536-

37 (1974); In re Bendectin Litig., 857 F.2d 290, 300 (6th Cir. 1988)). The requirement

that a plaintiff who has paid the filing fee be given an opportunity to amend prior to a

sua sponte dismissal of the complaint does not apply to a sua sponte dismissal for lack

of jurisdiction. See Apple, 183 F.3d at 479.

       Plaintiff’s complaint is frivolous for two reasons. First, this case was filed by “the

people of Temple No. 13,” but the allegations are with regard to Miles El, who signed

the complaint himself. “[T]he people of Temple No. 13,” and even Temple No. 13 itself,

cannot bring this case on behalf of Miles El. See Moors v. Canton Police Dep’t, No. 20-

cv-10361, 2020 U.S. Dist. LEXIS 81241, at *8, 10-11 (E.D. Mich. May 8, 2020). And to

the extent Temple No. 13 can be construed as the plaintiff, this case cannot be litigated

without counsel. See id.; see also Moorish Sci. Temple of Am. v. Michigan, No. 14-cv-

12166, 2014 U.S. Dist. LEXIS 81393, at *5 (E.D. Mich. June 16, 2014) (“A complaint

filed by an unrepresented corporation, partnership or unincorporated association is a

nullity which may be stricken and the claims dismissed.”).

       Second, “[t]his case is one of the growing number of cases filed by litigants

involved in Moorish American sovereign citizen movements.” See Moors, 2020 U.S.

Dist. LEXIS 81241, at *1-2. Arguments based on sovereign citizen theories “have been

uniformly rejected by the federal courts” for decades, Smith v. Heyns, No. 13-14013,



                                               2
 Case 2:21-cv-10328-NGE-DRG ECF No. 5, PageID.62 Filed 03/16/21 Page 3 of 4




2014 U.S. Dist. LEXIS 100838, at *3 (E.D. Mich. July 24, 2014), and have also been

“recognized as frivolous and a waste of court resources,” Muhammad v. Smith, No.

3:13-CV-760, 2014 U.S. Dist. LEXIS 99990, at *6 (N.D.N.Y. July 23, 2014); see also

United States v. Ward, No. 98-30191, 1999 U.S. App. LEXIS 9255, at *5-6 (9th Cir. May

13, 1999) (noting that arguments based on sovereign citizen theories are ordinarily

rejected “without extended argument”).

      Here, Miles El alleges that Defendants violated his “divine rights” during the

course of a traffic stop and arrest that took place on July 20, 2020.1 Miles El appears to

indicate that the criminal charges brought against him for fleeing and child

endangerment should be dismissed because Defendants do not have jurisdiction over

him as a Moorish-American. Among other documents, he attaches his Moorish-

American identification card and the Treaty of Peace and Friendship to the complaint.

Because the claims relate to events that took place within the United States, they are

“facially frivolous.” See Grayson-Bey v. Hutchinson, No. 2:20-cv-10487, 2020 U.S. Dist.

LEXIS 37062, at *4 (E.D. Mich. Mar. 4, 2020) (internal quotation marks and citation

omitted).

      In sum, the Court does not have subject matter jurisdiction over this frivolous

case. Accordingly, Plaintiff’s complaint is DISMISSED without prejudice.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: March 16, 2021


      1
        Miles El also takes issue with the contents of the police report of the encounter
but concedes that he fled the scene during the traffic stop.
                                            3
 Case 2:21-cv-10328-NGE-DRG ECF No. 5, PageID.63 Filed 03/16/21 Page 4 of 4




I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 16, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           4
